Citation Nr: 0029249	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Manila Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's father, P. L., is not shown to have had 
active military, naval or air service, or service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998, the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) benefits based on 
the service of her father with a guerilla unit from December 
1944 to December 1945.  In the claim, she also reported that 
her father had died in November 1984.  In support of her 
claim, the appellant submitted a copy of her father's death 
certificate and a photocopy of a Philippine Army certificate 
relating to her father's service.  She also submitted a 
letter indicating that she was the helpless orphan daughter 
of P.L. and that his military service should be recognized 
for purposes of eligibility for VA benefits.

In January 1999, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant's father had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

In February 1999, the appellant submitted a photocopy of a 
certificate of baptism demonstrating that she was the 
daughter of P. L.  Later that month, the RO informed the 
appellant that she had no legal entitlement to payment of DIC 
benefits. 

In her March 1999 notice of disagreement and her July 1999 
substantive appeal, the appellant again indicated that her 
father had had proper military service for recognition as a 
veteran for VA benefits purposes.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.203.

A person seeking VA benefits must first establish by a 
preponderance of the evidence that a service member upon 
whose service such benefits are predicated has attained the 
status of a veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998).  In addition, service department findings are binding 
on the VA for purposes of establishing service in the United 
States Armed Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 
83; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

While the Board has considered the evidence and arguments 
advanced by the appellant, the service department has 
certified that the P. L. had no qualifying service.  Thus, 
the basic eligibility requirement of qualifying service for 
entitlement to VA benefits has not been satisfied.

If the appellant believes that the certification from the 
service department is in error, her recourse is with the 
service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994). 


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is without legal merit and is denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

